DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the Response to Election/Restriction received on 09/26/2022. Applicant elected to continue prosecution of the claims corresponding to Sub-Species I, Sub-Species I-a, (Fig. 7), with traverse.
Applicant’s representative asserts that the restriction requirement between the different Species and Sub-Species is improper as the different Species and Sub-Species may be provided at once in a single embodiment.
However, Applicant’s Specification does not illustrate and describe such a combination of the different Species and/or Sub-Species. In fact Applicant’s Specification recites the different Species and Sub-Species as different embodiments for example see  [0018-20, 22, 24, 26, 26] that recites “another embodiment of a passive bypass flow”, “a further embodiment of a passive bypass flow path”, “another embodiment of a heat exchanger”, “a further embodiment of a heat exchanger”, “another embodiment of a heat exchanger”, “a further embodiment of a heat exchanger”; “another embodiment”, respectively.
In addition, the different Species mentioned in the restriction requirement cannot be combined at once into a single embodiment. For example,  see Species I (Figs. 5-9) illustrates a passive bypass within the inlet house/plenum without passing through the core,  Species II (Figs. 10-11) illustrate the passive bypass extending/starting from and surrounding a narrow portion the inlet plenum/housing without passing through the core,  Species III (Figs. 12-13) illustrates the passive bypass extending/starting from and surrounding a enlarge portion the inlet plenum/house without surrounding the narrow portion, species IV (Figs. 14-15) illustrates the passive bypass extending centrally through the core; Species V (Fig. 16) illustrates the passive bypass extending/starting from and surrounding a portion of the core to the outlet plenum, Species VI illustrates the  bypass extending peripherally through the core and not centrally. It is clearly not feasible or not clear how it is feasible to have at the same time under a single embodiment, the whole bypass within and surrounding the inlet plenum/housing, passing centrally and peripherally through the core, extending from the inlet and from the core.
Thus, it is clear that the different Species and Sub-Species mentioned in the restriction requirement are mutually exclusive and cannot be combined, therefor the restriction requirement is proper.


Applicant’s representative asserted that Claim 1-20 corresponds to the elected species I, Sub-Species I-a (Fig. 7). 
However,  Claims 7-11 belongs to Species II (Figs. 10-11), Claims 7 recites “the passive the passive bypass surrounds the inlet plenum such that the second portion of the fluid flows radially outward from the inlet plenum into the passive bypass flow path” which illustrated in Fig. 11 wherein the bypass 20 has annular shape that surrounds the inlet plenum and where the fluid is distributed radially see arrows 242 showing the fluid being disturbed radially; Claims 12-15 belongs to Species IV (Figs. 14-15), Claim 12 recites “he passive bypass flow path extends through the core” which is illustrated in Fig.  14 wherein the bypass path 210 goes through the core; and Claims 16 belongs to species V (Fig. 16) Claim 16, recites ‘the passive bypass extends from the core to the outlet plenum housing” which illustrated in Fig. 16 wherein the by pass path 210 extends from the core 208 up to the inlet plenum 206.

Consequently, Claims 1-20 are pending, and Claims 7-16, are considered as withdrawn.
Claims 1-6 and 17-20 are examined



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Rock (US 2019/0390915).

Regarding Claim 1: St Rock discloses a heat exchanger (“heat exchanger”, Title) for an aircraft (“aircraft”, [0002]), the heat exchanger comprising: an inlet plenum housing (see annotated figure ‘915) defining an inlet plenum (see annotated figure ‘915) configured to receive a fluid (12; Figs. 1, 2A); an outlet plenum housing (see annotated figure ‘915) defining an outlet plenum (see annotated figure ‘915) configured to discharge the fluid from the heat exchanger; a core (28; Fig. 2A) configured to heat or cool a first portion of the fluid (see annotated figure ‘915), the core defining a plurality of fluid passages  (see annotated figure ‘915) fluidly coupled to and extending from the inlet plenum to the outlet plenum; and a passive bypass (58; Figs. 4-5) defining a passive bypass flow path (60; Figs. 4-5) fluidly coupled to and extending between the inlet plenum and the outlet plenum (see annotated figure ‘915), the passive bypass flow path being in parallel with at least a portion of the core (see annotated figure ‘915) such that a second portion (see annotated figure ‘915) of the fluid bypasses at least a portion of the core (see annotated figure ‘915) and flows continuously and unobstructed through the passive bypass flow path to the outlet plenum.



    PNG
    media_image1.png
    695
    783
    media_image1.png
    Greyscale


Regarding Claim 4: St Rock discloses all the limitations of Claim 1, as stated above, and further discloses a baffle (see annotated figure ‘915 and Fig. 6-8 of present application wherein the baffle 238 is a conduit with a complete cross section, e.g. elliptical) positioned within the inlet plenum and partially defining the passive bypass flow path such that the baffle splits the fluid entering the inlet plenum into the first and second portions (see annotated figure ‘915).

Regarding Claim 5: St Rock discloses all the limitations of Claim 4, as stated above, and further discloses wherein the baffle has an arcuate shape (see annotated figure ‘915 wherein the baffle is curved and nonrectilinear).


Regarding Claim 17: St Rock discloses all the limitations of Claim 1, as stated above, and further discloses wherein the heat exchanger is integrally formed (see [0040]).


Regarding Claim 18: St Rock discloses a gas turbine engine (“gas turbine engine” [0028]), comprising: a compressor (“compressor”; [0028]); a combustor (combustor is necessarily present in a gas turbine ); a turbine (“turbine” in gas turbine engine; [0028]); a heat exchanger in operative association with at least one of the compressor (see [0028] wherein bleed from the compressor is used), the combustor, or the turbine, the heat exchanger comprising: an inlet plenum housing (see annotated figure ‘915) defining an inlet plenum (see annotated figure ‘915) configured to receive a fluid (12; Figs. 1, 2A); an outlet plenum housing (see annotated figure ‘915) defining an outlet plenum (see annotated figure ‘915) configured to discharge the fluid from the heat exchanger; a core (28; Fig. 2A) configured to heat or cool a first portion of the fluid (see annotated figure ‘915), the core defining a plurality of fluid passages  (see annotated figure ‘915) fluidly coupled to and extending from the inlet plenum to the outlet plenum; and a passive bypass (58; Figs. 4-5) defining a passive bypass flow path (60; Figs. 4-5) fluidly coupled to and extending between the inlet plenum and the outlet plenum (see annotated figure ‘915), the passive bypass flow path being in parallel with at least a portion of the core (see annotated figure ‘915) such that a second portion (see annotated figure ‘915) of the fluid bypasses at least a portion of the core (see annotated figure ‘915) and flows continuously and unobstructed through the passive bypass flow path to the outlet plenum.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over St. Rock (US 2019/0390915) in view of Storage (US 2018/0087852).

Regarding Claim 2: St Rock discloses all the limitations of Claim 1, but is silent regarding a valved bypass including a valve and defining a valve bypass flow path fluidly coupled to and extending from the inlet plenum to the outlet plenum, the valved bypass flow path being in parallel with the core and the passive bypass flow path such that, when the valve is at an opened position, a third portion of the fluid bypasses at least a portion of the core and flows through the valved bypass flow path to the outlet plenum. 
However, Storage teaches an heat exchanger (150; Figs. 6-7)  for a gas turbine engine (10; Fig. 1), having an inlet plenum (see annotated figure ‘852), an outlet plenum (see annotated figure ‘852), a core (see annotated figure ‘852) between the inlet plenum and the outlet plenum (see annotated figure ‘852), a valved bypass (250; Figs. 6-7) including a valve (136; Figs. 6-9) and defining a valve bypass flow path (path via 250; Figs. 6-7) fluidly coupled to and extending from the inlet plenum to the outlet plenum (see annotated figure ‘852), the valved bypass flow path being in parallel with the core (see annotated figure ‘852) such that, when the valve is at an opened position (Fig. 7 and 9), a third portion (see annotated figure ‘852) of the fluid bypasses at least a portion of the core and flows through the valved bypass flow path to the outlet plenum (see Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the heat exchanger of St Rock, the valved bypass of Storage , and thus having a valved bypass including a valve and defining a valve bypass flow path fluidly coupled to and extending from the inlet plenum to the outlet plenum, the valved bypass flow path being in parallel with the core and the passive bypass flow path (the passive bypass of St Rock being in parallel with the core, and the valved bypass of Storage being in parallel with the core, the valved bypass of Storage is parallel with the passive bypass of St Rock) such that, when the valve is at an opened position, a third portion of the fluid bypasses at least a portion of the core and flows through the valved bypass flow path to the outlet plenum. Such modification would provide a redundant by pass system as well as a bypass system that controls/actuates the amount of bypass based on heat and/or pressure, as recognized by Storage (see [0056-61]).

    PNG
    media_image2.png
    607
    816
    media_image2.png
    Greyscale


Regarding Claim 3: St. Rock in view of Storage discloses all the limitations of Claim 2, as stated above, and Storage further teaches when a pressure of the fluid within the inlet plenum exceeds a threshold pressure value (pressure corresponding to the “excessive pressure” see [0058]), the valve moves from a closed position to the opened position (see [0058]).

Regarding Claim 19: St Rock discloses all the limitations of Claim 18, but is silent regarding a valved bypass including a valve and defining a valve bypass flow path fluidly coupled to and extending from the inlet plenum to the outlet plenum, the valved bypass flow path being in parallel with the core and the passive bypass flow path such that, when the valve is at an opened position, a third portion of the fluid bypasses at least a portion of the core and flows through the valved bypass flow path to the outlet plenum. 
However, Storage teaches an heat exchanger (150; Figs. 6-7)  for a gas turbine engine (10; Fig. 1), having an inlet plenum (see annotated figure ‘852), an outlet plenum (see annotated figure ‘852), a core (see annotated figure ‘852) between the inlet plenum and the outlet plenum (see annotated figure ‘852), a valved bypass (250; Figs. 6-7) including a valve (136; Figs. 6-9) and defining a valve bypass flow path (path via 250; Figs. 6-7) fluidly coupled to and extending from the inlet plenum to the outlet plenum (see annotated figure ‘852), the valved bypass flow path being in parallel with the core (see annotated figure ‘852) such that, when the valve is at an opened position (Fig. 7 and 9), a third portion (see annotated figure ‘852) of the fluid bypasses at least a portion of the core and flows through the valved bypass flow path to the outlet plenum (see Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the heat exchanger of St Rock, the  valved bypass of Storage , and thus having a valved bypass including a valve and defining a valve bypass flow path fluidly coupled to and extending from the inlet plenum to the outlet plenum, the valved bypass flow path being in parallel with the core and the passive bypass flow path (the passive bypass of St Rock being in parallel with the core, and the valved bypass of Storage being in parallel with the core, the valved bypass of Storage is parallel with the passive bypass of St Rock) such that, when the valve is at an opened position, a third portion of the fluid bypasses at least a portion of the core and flows through the valved bypass flow path to the outlet plenum. Such modification would provide a redundant by pass system as well as a bypass system that controls/actuates the amount of bypass based on heat and/or pressure, as recognized by Storage (see [0056-61]).

Regarding Claim 20: St. Rock in view of Storage discloses all the limitations of Claim 19, as stated above, and Storage further teaches when a pressure of the fluid within the inlet plenum exceeds a threshold pressure value (pressure corresponding to the “excessive pressure” see [0058]), the valve moves from a closed position to the opened position (see [0058]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over St. Rock (US 2019/0390915) in view of Khudheyer (3D Numerical simulation of turbulent flow and heat transfer in A U-tube of different configurations, International Journal of Engineering & Technology, 7 (4) (2018)).

Regarding Claim 6: St Rock discloses all the limitations of Claim 5, as stated above, and St Rock further discloses the passive bypass flow path having a certain cross sectional shape,  but does not explicitly discloses  the certain cross sectional shape being at least one of a kidney-shaped cross-sectional shape, an elliptical cross-sectional shape, or a circular cross-sectional shape, although in Fig. 5 the bypass 58 seems to be illustrated as a circular pipe.
However, Khudheyer teaches that the cross-sectional shape affects the friction coefficient or head loss through the conduit (see for example Figs. 2-4).
Therefore, the cross sectional shape is recognized as a result effective variable which achieves a recognized result.  In this case, the recognized result is the adjustment of the friction/head loss.  
Therefore since the general conditions of the claim, i.e. a certain cross sectional shape, were taught in the prior art, it is not inventive to discover the optimum  shape (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the cross sectional shape disclosed by St Rock, to have the certain cross sectional shape being at least one of a kidney-shaped cross-sectional shape, an elliptical cross-sectional shape, or a circular cross-sectional shape in order to increase provide a specific friction/head loss and thus a specific amount of fluid passing through the bypass. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482. The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 /R.A.C./ Examiner, Art Unit 3741          

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741